[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR PREJUDGMENT DISCLOSURE OF PROPERTY AND ASSETS
ORDER
The foregoing Motion having been presented to the Court and probable cause sufficient for the issuance of a prejudgment remedy in the amount of $60,000.00 having been established. ORDERED:
That the Defendants submit on or before July 30, 1992, to the Court and to the Attorney for the Plaintiff a sworn statement setting forth any and all property, real or personal, in which the Defendants have an interest and any and all debts owing to the Defendants.
THE COURT
LEONARD W. DORSEY STATE TRIAL REFEREE